Citation Nr: 0322865	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  01-07 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for lung disability including 
pulmonary blastomycosis, and a claim of service connection 
for a sinus disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


REMAND

The veteran served on active duty from April 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
RO that denied an application to reopen a previously denied 
claim of service connection for lung disability including 
pulmonary blastomycosis and a sinus disability.  The veteran 
testified at a hearing at the RO in September 2001 and before 
the undersigned Veterans Law Judge in January 2003.  

Review of the claims file does not reflect that the veteran 
has been advised-relative to his claim to reopen-of the 
changes brought about by the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which was signed into law on 
November 9, 2000.  This law is applicable to all claims filed 
on or after the date of enactment of the VCAA - November 9, 
2000 - or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); VAOPGCPREC 11-00.  VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which information or 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  38 
U.S.C.A. § 5103(a) and (b) (West 2002); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

Recent decisions by the United States Court of Appeals for 
Veterans Claims (Court) have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio, 16 Vet. App. at 183.  It cannot be said, in this 
case, that VA has satisfied its duty to notify the veteran of 
what is needed to substantiate the claim to reopen, 
particularly the information or evidence required of the 
veteran and the evidence that VA will obtain.  38 U.S.C.A. 
§ 5103(a) (West 2002).  In this regard, although the RO sent 
the veteran a letter in June 2001 and November 2001 informing 
him of the passage of the VCAA, the RO did not specifically 
mention what it would take to substantiate the veteran's 
application to reopen a claim based on new and material 
evidence for lung disability including pulmonary 
blastomycosis and a sinus disability.  See Quartuccio, 16 
Vet. App. at 187 (the provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to attempts to reopen a claim).

Additionally, the record reflects that, by rating action of 
February 2002, the RO denied a claim of entitlement to 
service connection for tinnitus and an application to reopen 
a previously denied claim of service connection for hearing 
loss.  The veteran expressed his disagreement with the 
denials in a statement received in January 2003.  The RO has 
not yet prepared a statement of the case (SOC) addressing the 
issue of service connection for tinnitus or whether new and 
material evidence has been received to reopen a previously 
denied claim of service connection for hearing loss.  In 
situations such as this, the Court has held that the Board 
should remand the matter to the RO for the issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

For these reasons, the Board is constrained to remand this 
case for compliance with the notice and duty-to-assist 
provisions contained in this law and to ensure the appellant 
has had full due process of law with respect to the 
application to reopen.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied, to the extent required by law.  
See Quartuccio, supra.  The veteran 
should be specifically told of the 
information or evidence he should submit, 
if any, and of the information or 
evidence that VA will yet obtain with 
respect to his claim to reopen, if any.  
38 U.S.C.A. § 5103(a) (West 2002).  He 
should also be told of the period for 
response as set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002), if applicable.  

2.  The RO should re-examine the issues 
of entitlement to service connection for 
tinnitus and whether new and material 
evidence has been received to reopen a 
previously denied claim of service 
connection for hearing loss, to determine 
whether additional development or review 
is warranted.  If no such action is 
required, or when it is completed, the RO 
should prepare a SOC in accordance with 
38 C.F.R. § 19.29 (2002), unless each 
matter is resolved by granting the 
benefit sought, or by the veteran's 
withdrawal of his notice of disagreement.  
If, and only if, the veteran files a 
timely substantive appeal should either 
issue be returned to the Board.

3.  After complying with the notice and 
duty-to-assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), the RO should re-
adjudicate the issue of whether new and 
material evidence has been received to 
reopen a claim of service connection for 
a lung disability including pulmonary 
blastomycosis, and whether new and 
material evidence has been received to 
reopen a claim of service connection for 
a sinus disability.  If the benefit 
sought is denied, a supplemental SOC 
(SSOC) should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the last SSOC 
was issued in October 2001, as well as 
citation to 38 C.F.R. §§ 3.156 (2001) and 
38 C.F.R. § 3.159 (2002).  38 C.F.R. 
§ 19.31 (2002).  The veteran and his 
representative should be afforded an 
opportunity to respond.

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2002), if applicable, the case should 
be returned to the Board.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

